Citation Nr: 1728870	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-09 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served from September 1965 to September 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied service connection for bilateral hearing loss (the RO also granted service connection for tinnitus).  

In December 2016, the Board requested a medical expert opinion through the Veterans Health Administration (VHA), pursuant to 38 C.F.R. § 20.901(a), which was received in January 2017.  A clarifying opinion was subsequently requested of the same medical expert and was received in March 2017.  The Veteran was provided copies of the opinions and opportunity to respond/submit additional evidence or argument.  In June 2017, his representative submitted a response.    


FINDING OF FACT

The Veteran's current bilateral sensorineural hearing loss (SNHL) is not shown to have had its onset during service; was not manifested to a compensable degree within one year following his separation from service in September 1967; and is not shown to be related to an injury, disease, or event in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. §  5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided content-complying, pre-adjudication VCAA notice by letter dated in December 2009; VA has satisfied its duty to notify. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was offered the opportunity for a personal hearing, but declined (in his April 2013 substantive appeal statement).  The RO has obtained the Veteran's service treatment records (STRs).  He has not identified any additionally available evidence, such as VA or private treatment records, for consideration in his appeal. 

To further assist him in substantiating his claim, VA provided the Veteran an examination in January 2010, and secured an addendum medical opinion (by a different VA reviewer in March 2010), regarding the nature and etiology of his diagnosed bilateral SNHL.  As those examination reports were deemed inadequate to decide the claim, the Board arranged for a VHA medical expert advisory opinion, which was received in November 2016, after which a clarifying opinion was sought and received in March 2017.  In April 2017, the Board provided the Veteran a copy of the opinions, and afforded him opportunity to respond.  His representative submitted a statement in June 2017.  The VA examiner in March 2010 and, more significantly, the VHA expert accounted for the significant facts in the case and provided rationale to support the conclusions reached in the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required and VA's duty to assist is met.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as SNHL (as an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after service is required for service connection, if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptoms under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385.

Competency is a legal concept in determining whether medical or lay evidence may be considered - in other words, whether the evidence is admissible as distinguished from weight and credibility, which involves a factual determination going to the probative value of the evidence (i.e., does the evidence tend to prove a fact, once the evidence has been admitted).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran prevails and the claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102  (2016).  

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

From statements after he filed his claim for service connection for bilateral hearing loss in December 2009, the Veteran has maintained that exposure to excessive noise during service has resulted in bilateral hearing loss.  He reported during examination that he had a history of noise exposure in his transportation unit and in Vietnam when he was close to combat.  He denied (postservice) occupational and recreational noise exposures.  He argued that normal hearing on a separation examination did not preclude service connection for hearing loss, and that he has a delayed onset loss of hearing due to his exposure to acoustic trauma in service.  

Service personnel records show that the Veteran served on active duty in the Army from September 1965 to September 1967, which included a tour of duty in Vietnam.  His military occupational specialty was wheel vehicle repairman.  Service treatment records (STRs) show that on pre-induction and induction physical examinations in June 1964 and September 1965, respectively, the Veteran's ears were normal and his whispered voice hearing was 15/15 on hearing tests (there was no audiometry).  On September 1967 service separation physical examination, the Veteran's ears were normal.  Audiometry showed that puretone thresholds, in decibels, at 500, 1000, 2000, 4000, and 8000 Hertz were 10, 10, 10, 15, and 5 for the right ear, and 10, 10, 10, 10, and 5 for the left.  [It is not clear from the record what standard was used for the September 1967 audiogram, but if ASA standards were used, then after conversion from ASA to the current ISO-ANSI standards for consistency, the puretone thresholds, in decibels, at the same Hertz levels were:  25, 20, 20, 20, and 15, respectively, for the right ear; and 25, 20, 20, 15, and 15, respectively, for the left ear.]  In a report of medical history in September 1967, the Veteran specifically denied ear trouble and hearing loss; he described his present health as "good."  

In view of the foregoing, on the basis of the STRs alone, the claimed bilateral hearing loss disability was not affirmatively shown to have been present in service.  That is, the STRs do not show a hearing loss disability in either ear, for VA purposes as defined in 38 C.F.R. §  3.385.  Thus, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

Further, although service records show that the Veteran's military occupational specialty likely involved exposure to excessive noise, there was no complaint or finding of hearing loss in service.  It is also significant that in a report of medical history on service separation examination the Veteran denied hearing loss.  In other words, hearing loss was not identified or diagnosed at that time.  As to his health at the time of the separation examination, the Veteran indicated that it was "good."  

The Veteran is competent to describe bilateral hearing loss even though the symptoms were not recorded during service.  However, as the STRs lack the documentation of the combination of manifestations sufficient to identify hearing loss and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  As is explained below, there is not continuity of symptomatology after service to support the Veteran's claim.  

VA outpatient records show that, on an initial visit to establish a primary care provider in April 2003, the Veteran underwent a general medical examination.  On evaluation of the ears, he asserted that he had no hearing difficulty and no tinnitus.  In December 2009, he filed initial claims of service connection for bilateral hearing loss and tinnitus.  On VA audiologic examination in January 2010, he reported exposure to noise during service in Vietnam.  He denied any [post-service] occupational or recreational noise exposures.  He reported the onset of tinnitus in the 1970s.  An audiogram showed that puretone thresholds in decibels, at 500, 1000, 2000, 3000 and 4000 Hertz were:  15, 20, 20, 40, and 50, respectively, for the right ear; and 15, 20, 15, 40, and 45, respectively, for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The examiner opined that the Veteran had bilateral SNHL.  

An April 2010 rating decision granted the Veteran service connection for tinnitus but denied service connection for bilateral hearing loss, based in large part on the VA examiner's opinion addressing whether there was a link between the current hearing loss disability and the conceded exposure to noise in service.  

Thus, the medical records in the file show that the initial documentation of a hearing loss disability (under VA standards) was on VA examination in January 2010.  The Veteran has not furnished any evidence of documented hearing loss prior to January 2010.  Indeed, on his initial VA visit in 2003, he denied any difficulty with hearing acuity.  As the initial documentation of hearing loss disability (as defined in 38 C.F.R. § 3.385) was more than 40 years after the Veteran's discharge from service, there is persuasive evidence against continuity of hearing loss symptomatology.  The Board notes that the Veteran is competent to describe symptoms of hearing loss during and after service, even though the symptoms were not recorded during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  However, the record does not document any evidence of continuity of symptoms after service to support the Veteran's claim.  Not only did the Veteran deny hearing loss on service separation examination, but despite asserting that he was exposed to excessive noise in service, he also has not claimed that he has experienced hearing loss continuously since service.  Further, there are no medical records that document any hearing loss for decades after service.  Thus, continuity of symptoms has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss based on continuity of symptoms under 38 C.F.R. § 3.303(b).

Further, the initial documentation of hearing loss disability under VA standards, coming more than 40 years after service separation, is well beyond the one year presumptive period for SNHL as a chronic disease (organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for SNHL on a chronic disease presumptive basis is not warranted. 

The Board turns to the question of whether service connection for bilateral hearing loss may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  As earlier noted, on VA examination in January 2010, audiometry found SNHL bilaterally.  Thus, there is definitive medical evidence of current hearing loss disability in each ear.  The record contains statements by a VA examiner in March 2010 as well as a VHA consulting expert, concerning whether the hearing loss may be related to service including as due to acknowledged exposure to noise therein.

The VA examining audiologist in January 2010 indicated that tinnitus was, as likely as not, a symptom associated with the hearing loss, but she was unable to provide an opinion as to whether the hearing loss was due to acoustic trauma during military service without resort to mere speculation because the claims file was not available for her review.  Therefore, an addendum opinion was obtained from another audiologist (who reviewed the Veteran's claims file to determine if there is a nexus between his service and his development of hearing loss).  The consulting audiologist opined that as the separation audiogram indicated normal hearing bilaterally, it was less likely as not that noise trauma in service was the etiology of the current hearing loss.  He also stated that as the Veteran indicated that his tinnitus began within two years of separation and as he had combat noise trauma in Vietnam, it was at least as likely as not that noise trauma in service was the etiology of his current tinnitus (as earlier noted, service connection for tinnitus was granted based in part on this opinion).  The examiner noted that the induction audiogram was only a gross estimate of hearing ability and was inadequate for adjudication purposes.  He cited to an Institute of Medicine (IOM) study that found that, in consideration of current knowledge of cochlear physiology, "there was no sufficient scientific basis for the existence of delayed-onset hearing loss."  He noted that the IOM study did not rule out the existence of delayed-onset hearing loss, but stated that there was "not a reasonable basis for delayed-onset hearing loss" because the necessary "longitudinal animal and human studies" had yet to be undertaken and also given the current knowledge of acoustic trauma and the "instantaneous or rapid development of noise-induced hearing loss."  

In an October 2016 argument in support of the claim, the Veteran's representative cited to a particular study by Dr. Sharon Kujawa and referred VA to other published works by the same doctor.  The representative essentially asserted that Dr. Kujawa's research cast doubt on the IOM's determination that limited sound exposure in the past did not result in long-term damage.

In December 2016, the Board requested that a VHA medical expert review the Veteran's record, including the various medical opinions therein, and provide an advisory opinion addressing whether it is at least as likely as not that the Veteran's current bilateral SNHL is etiologically related to his acknowledged exposure to acoustic trauma during service.  The consulting VHA expert concluded that it was "less likely than 50% that the Veteran's hearing loss is etiologically related to acoustic trauma during service" because hearing loss was not demonstrated in his audiogram at the time of his discharge from service in 1967.  The consulting expert then proceeded to a discussion of the merits of the IOM study versus Dr. Kujawa's study, without explicitly addressing how one or the other should be applied to the Veteran's case, and without discussing how Dr. Kujawa's studies either did or did not support a causal relationship between the Veteran's current hearing loss and his noise exposure in service.  He did appear to endorse the IOM study (without actually stating so).  
As the VHA opinion was not completely responsive to the questions asked, the Board sought a clarifying opinion from the same consulting expert in March 2017.  The resulting March 2017 opinion concluded that the Veteran did not have hearing loss in an audiogram performed upon separation from service and that it was "highly unlikely that a hearing loss manifesting itself years after noise exposure during active duty, which did not display significant hearing loss at the time of separation, is indeed attributable to the military noise exposure."  He added that to assert otherwise and claim that the hearing loss was related to trauma in service and presented in a delayed fashion "runs counter to the conclusions of the IOM study [and also] runs counter to standard ways of thinking in the otologic world."  He explained that the Kujawa study was a limited one involving animals and did not have clinical corroboration involving humans; he felt Dr. Kujawa's study was "greatly outweighed as evidence" by the IOM study.  He stated that the IOM study addressed the Veteran's circumstances precisely and determined that delayed hearing loss years after noise exposure did not occur "as a rule."  He emphasized that the IOM study was a "standard and authoritative reference" for both otolaryngologists and occupational health experts, which was based on accumulated observational experience with thousands of human patients, and stood for the principle that hearing loss due to acoustic trauma manifested itself shortly after loud noise exposure.  The consulting expert stated that his conclusions were based not only on the IOM study but also his own 30 years of medical practice involving patients with hearing loss and acoustic trauma.  

Thus, the VA examiner's and VHA expert's medical opinions, which address the issue of whether the Veteran's current bilateral hearing loss may be related to his period of service, are unfavorable to the claim as they discount an etiologic link.  Both cite to the IOM study for support of their position.  The only other medical evidence proffered by the Veteran consists of the body of medical research being conducted by Dr. Kujawa, whose work casts doubt on the IOM's determination that limited sound exposure in the past did not result in long-term damage, and establishes that even with apparent recovery of normal hearing after acoustic trauma there could be delayed and progressive ear damage.  In considering the evidence, the Board finds that the VA examiner's and VHA expert's opinions outweigh the apparent conclusions from medical studies undertaken by Dr. Kujawa.  As was explained by the VHA expert, the IOM study is still considered the "gold standard" for experts in his field at present, and that Dr. Kujawa's study was as yet limited in scope.  The VA examiner in March 2010 likewise endorsed the IOM study as the definitive work upon which to rely, given the present state of knowledge on the subject of acoustic trauma and the development of hearing loss.  He also acknowledged that the existence of delayed onset hearing loss was not ruled out by the IOM study, but stated that further study was needed on the subject.  In other words, the evidence in the record in this case indicates that Dr. Kujawa's work has yet to find general acceptance in the medical community on the issue of delayed onset hearing loss after acoustic trauma, and that further study was necessary.  In short, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  

The Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, not to provide a diagnosis or a medical opinion linking a current disability to a disease or injury in service.  Although he is competent to describe symptoms of hearing difficulty, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss disability (as defined) is not a condition found under caselaw to be capable of lay observation, that is, the determination as to its presence is medical in nature and not capable of lay observation.  Further, the question of whether the claimed disability is the result of service to include acoustic trauma therein constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of service connection.  Therefore, to the extent his statements are offered as proof of a relationship between the current bilateral hearing loss disability and his period of service, they are not competent evidence and are not considered to be probative evidence supporting the claim; they are not competent evidence to substantiate that the Veteran's bilateral hearing loss either had onset during service or is related to an injury, disease, or event therein. 

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss, and that the benefit-of-the-doubt rule does not apply.  The appeal in this matter must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


